In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00090-CV
______________________________


GETYE ASCHALEW, Appellant
 
V.
 
BANK OF AMERICA, N.A., Appellee


                                              

On Appeal from the 193rd Judicial District Court
Dallas County, Texas
Trial Court No. 03-00649-L


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Getye Aschalew has appealed from a default judgment taken in favor of Bank of America,
N.A., and signed on June 5, 2003.   Aschalew filed a notice of appeal on June 13, 2003.  The clerk's
record was filed on September 2, 2003.  No brief has been filed.  On October 13, 2003, we contacted
Aschalew by letter in which we pointed out the brief was two weeks past due.  We warned Aschalew
that, if a brief was not filed with this Court within fifteen days of the date of the letter along with an
explanation for its late arrival, the appeal would be subject to dismissal for want of prosecution
pursuant to Tex. R. App. P. 38.8(a)(1).  The brief was due no later than October 28, 2003.
            Another two weeks have since passed, and we have not received either a brief or any other
communication from Aschalew.  
            We dismiss the appeal for want of prosecution.  
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          November 13, 2003
Date Decided:             November 14, 2003